01/27/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0060



                                  No. DA 20-0060

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

MICHAEL LEE CAMERON,

             Defendant and Appellant.


                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor, Appellee is granted an extension of time to and including

February 28, 2021, within which to prepare, serve, and file its response brief.




KFS                                                                    Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                           January 27 2021